Filed pursuant to Rule 433 Dated July 19, 2012 Relating to Pricing Supplement No. 259 dated July 19, 2012 to Registration Statement No. 333-178081 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2042 Issuer: Morgan Stanley Principal Amount: Maturity Date: July 24, 2042 Trade Date: July 19, 2012 Original Issue Date (Settlement): July 24, 2012 (T+3) Interest Accrual Date: July 24, 2012 Issue Price (Price to Public): 98.867% Agents’ Commission: 0.875% All-in Price: 97.992% Net Proceeds to Issuer: Interest Rate: 6.375% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each January 24 and July 24, commencing January 24, 2013 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 617482V92 ISIN: US617482V925 Issuer Ratings: Baa1 (Moody’s) / A- (Standard & Poor’s) / A (Fitch) / A (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. LLC (“MS&Co.”) and such other agents as shall be named in the above-referenced Pricing Supplement.MS&Co. is our wholly-owned subsidiary. MS&Co. will therefore conduct this offering in compliance with the requirements of Rule 5121 of the Financial Industry Regulatory Authority, Inc., which is commonly referred to as FINRA, regarding a FINRA member firm’s distribution of the securities of an affiliate and related conflicts of interest. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated November 21, 2011 Prospectus Dated November 21, 2011
